 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-18-03176-PHX-SPL
      William Earl Miller, Jr.,
 9                                              )
                                                )
                        Petitioner,             )    ORDER
10                                              )
      v.
11                                              )
                                                )
      Charles L. Ryan, et al.,                  )
12                                              )
13                      Respondents.            )
                                                )
14                                              )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Docs. 1, 6-1), the Answer from the Respondents (Doc. 12), the
17   Petitioner’s Reply (Doc. 14), and the Order granting the Motion to Consider a Supplement
18   to Petitioner’s Reply.       (Doc. 15) The Court is also in receipt of the Report and
19   Recommendation of the Magistrate Judge (Doc. 20), the Petitioner’s Objections (Doc. 21),
20   the Motion to Supplement the Record (Doc. 22), and the Response to Petitioner’s
21   Objections to the Report and Recommendation. (Doc. 23)
22          In the instant Petition, the Petitioner argues for relief on four grounds. The
23   Petitioner asserts Fourth, Fifth, Sixth and Fourteenth Amendment violations as well as
24   ineffective assistance of counsel of his trial and appellant counsels. (Doc. 1 at 6-9)
25          A district judge “may accept, reject, or modify, in whole or in part, the findings or
26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
27   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
28   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 1   specific written objections to the findings and recommendations in the R&R. See United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 3   follows that the Court need not conduct any review of portions to which no specific
 4   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 5   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 6   economy). Further, a party is not entitled as of right to de novo review of evidence or
 7   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 8   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 9   (9th Cir. 2000).
10          The Court has carefully undertaken an extensive review of the sufficiently
11   developed record. The Petitioner’s objections to the findings and recommendations have
12   also been thoroughly considered along with the Supplemental information. (Docs. 21, 22)
13          After conducting a de novo review of the issues and objections, the Court reaches
14   the same conclusions reached by Judge Boyle. Having carefully reviewed the record, the
15   Petitioner has not shown that he is entitled to habeas relief. The R&R will be adopted in
16   full. Accordingly,
17          IT IS ORDERED:
18          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 20) is
19   accepted and adopted by the Court;
20          2.     That the Petitioner’s Objections (Doc. 21) are overruled;
21          3.     That the Petitioner’s Motion to Supplement (Doc. 22) is granted;
22          4.     That the Petition for Writ of Habeas Corpus (Docs. 1, 6-1) is denied and this
23   action is dismissed with prejudice;
24          5.     That a Certificate of Appealability and leave to proceed in forma pauperis
25   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
26   bar and reasonable jurists would not find the ruling debatable; and
27   ///
28   ///


                                                  2
 1             6. That the Clerk of Court shall enter judgment accordingly and terminate this
 2   action.
 3             Dated this 28th day of August 2019.
 4
 5                                                       Honorable Steven P. Logan
                                                         United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
